        Case 1-19-43106-cec      Doc 9     Filed 07/24/19     Entered 07/24/19 15:51:58




Marc A. Rapaport
Rapaport Law Firm, PLLC
One Penn Plaza, Suite 2430
New York, New York 10119
(212) 382-1600

Counsel to Juan Quispe, Robert Cespedes, Joel Peruano, Robert Davila, Paul Medina, Jose
Orocaja, Jose Polo, Jordan Soplopuco, Francisco Pastrana, Julio E. Rios, Jean Norena, Roselo
Rodriguez, Wilman Argueta, Walter Pacheco, Crey Bonillo, Jonathan Bonillo, Leonardo Castillo,
Oscar Brito, Luis Tamay and Lucas Diaz Pereira

UNITED STATES BANKRUTPCY COURT
EASTERN DISTRICT OF NEW YORK


In re                                                  Chapter 7

MEC GENERAL CONSTRUCTION CORP.,

                              Debtor.                  Case No.: 19-43106 (CEC)



         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Rapaport Law Firm, PLLC, hereby appears in the above-

captioned chapter 7 case as counsel for Juan Quispe, Robert Cespedes, Joel Peruano, Robert

Davila, Paul Medina, Jose Orocaja, Jose Polo, Jordan Soplopuco, Francisco Pastrana, Julio E.

Rios, Jean Norena, Roselo Rodriguez, Wilman Argueta, Walter Pacheco, Crey Bonillo, Jonathan

Bonillo, Leonardo Castillo, Oscar Brito, Luis Tamay, and Lucas Diaz Pereira (collectively, the

“Quispe Plantiffs”), creditors and parties in interest herein, pursuant to Rules 2002, 9007 and 9010

of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and

requests that copies of any and all notices and papers filed or entered in these cases and all papers

served or required to be served in these cases be given to and served upon the following:
      Case 1-19-43106-cec         Doc 9     Filed 07/24/19     Entered 07/24/19 15:51:58




               Marc A. Rapaport
               Rapaport Law Firm, PLLC
               One Penn Plaza, Suite 2430
               New York, New York 10119
               mrapaport@rapaportlaw.com
               Phone: (212) 382-1600
               Fax: (212) 382-0920

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, orders and notices of any petition, pleading, complaint, conference, hearing,

application, motion, request, or demand (collectively, the “Filings”), whether formal or informal,

written or oral, or transmitted or conveyed by mail, delivery, telephone, telecopy, or otherwise

which affect or seek to affect in any way any rights or interests of the Quispe Plaintiffs.

       PLEASE TAKE FURTHER NOTICE that the filing of this Notice of Appearance shall

not constitute (a) a waiver of rights to have any and all final orders in any and all non-core matters

entered only after de novo review by a United States District Court; (b) a waiver of rights to trial

by jury in any proceeding as to any and all matters so triable; (c) a waiver of rights to have the

reference withdrawn by the United States District Court in any matter or proceeding subject to

mandatory or discretionary withdrawal; (d) a waiver of any rights, claims actions, defenses,

setoffs, or recoupments; or (e) a consent by the Quispe Plaintiffs to the jurisdiction of the United

States Bankruptcy Court for the Southern District of New York with respect to any proceeding

commenced in these cases against or otherwise involving the Quispe Plaintiffs, all of which rights

and consents the Quispe Plaintiffs expressly reserve.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be construed as an appointment of any person or entity as authorized



                                                  2
      Case 1-19-43106-cec        Doc 9     Filed 07/24/19    Entered 07/24/19 15:51:58




agents of the Quispe Plaintiffs, either expressly or impliedly, for purposes of receiving service of

process pursuant to Rule 7004 of the Bankruptcy Rules or Rule 4 of the Federal Rules of Civil

Procedure.

Date: July 24, 2019                          RAPAPORT LAW FIRM, PLLC
      New York, New York


                                             /s/ Marc A. Rapaport
                                             One Penn Plaza, Suite 2430
                                             New York, New York 10119
                                             mrapaport@rapaportlaw.com
                                             Phone: (212) 382-1600
                                             Fax: (212) 382-0920

                                             Counsel for Juan Quispe, Robert Cespedes, Joel
                                             Peruano, Robert Davila, Paul Medina, Jose Orocaja,
                                             Jose Polo, Jordan Soplopuco, Francisco Pastrana,
                                             Julio E. Rios, Jean Norena, Roselo Rodriguez,
                                             Wilman Argueta, Walter Pacheco, Crey Bonillo,
                                             Jonathan Bonillo, Leonardo Castillo, Oscar Brito,
                                             Luis Tamay, Lucas Diaz Pereira




                                                3
      Case 1-19-43106-cec        Doc 9    Filed 07/24/19   Entered 07/24/19 15:51:58




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of July, 2019, a copy of the foregoing Notice of

Appearance and Request for Service of Papers was duly served on all parties receiving electronic

notification in these cases from the Court ECF system.




                                            /s/ Marc A. Rapaport
                                            Marc A. Rapaport




                                               4
